DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The Response filed 5 August 2021 (hereafter the “8/5 Reply”) has been entered, and new Claims 16-19 have been added.  Claims 1-19 are pending, with Claims 11-15 withdrawn from consideration for reasons of record. 

Applicant’s attention is directed to Claims 1 and 10 as not including previous changes introduced via the preliminary amendment filed 31 July 2018.  That preliminary amendment changed Claim 1 by deleting and adding terms, where those changes have been reversed in current Claim 1 without being underlined or struck-through.  
That preliminary amendment also changed Claim 10 to depend from Claim 1, in contrast to current Claim 10 depending from Claim 9 without indicating Claim 10 as “currently amended”.  
Despite the above, and in the interest of clarity of the record, the Claims as presented with the 8/5 Reply have been treated on the merits below. 

Election/Restrictions
Applicant's election with traverse of SEQ ID NO:4 (of 90 amino acids) in response to the Requirement for Election of Species is re-acknowledged.  
Additionally, that election is further applied to the (single) combination of S2 as comprising “amino acids 1-63 of SEQ ID NO:4” and S1 as comprising “amino acids 65-90 of SEQ ID NO:4” as recited in new Claims 16-19.  
Thus the other species, and combinations of species, in Claims 16-19 have been withdrawn from consideration as directed to non-elected species.  

Drawings
In light of the amendments to Figure 14, the previous objection thereto as failing to comply with 37 CFR 1.821(d) has been withdrawn.   

In light of replacement sheets containing Figures 11, 16 and 15, the previous objections to those figures have been withdrawn.  
As for Figure 42B, no apparent change to the illegible text (at the top of the last two columns in the figure) has occurred.  However, and based on a comparison to Figure 43, the illegible text is believed to be as follows:
kd
1/s
t/2-diss
min

 
Applicant is encouraged to correct Figure 42B to confirm the above as correct.  

The following has not been previously presented (and is necessitated by a typographical error in the previous office action indicating Figure 42 instead of 41).
Figure 41 contains the trademark “MagicMark” which is permissible in patent applications, although the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks

Specification
The amendments to the specification regarding trademarks are acknowledged. 

In light of amendments to the disclosure, the previous objections thereto because of informalities have been withdrawn.

Claim Objections
Claim 9 is objected to because of the following informalities:  
amended Claim 4 recites “wherein both U and Z cannot be absent in the same formula” (emphasis added), which contains a clerical oversight in failing to indicate --in the same formula II-- as found in line 3 of Claim 4; and
amended Claim 9 recites “wherein the chimeric polypeptide comprises the sequence of SEQ ID NO:4 and SEQ ID NO:5” (emphasis added), which contains a clerical error and should recite --wherein the chimeric polypeptide comprises the sequence of SEQ ID NO:4 [[and]] or SEQ ID NO:5-- because the relevant portion of the claim previously recited “any of SEQ ID NO:4 and SEQ ID NO:5”.  
Appropriate correction is required.

Claim Interpretation
As amended with the 8/5 Reply, Claim 1, lines 1-3, recites 
 “A composition of nucleic acid (DNA and/or RNA) molecules encoding a population comprising a multitude of non-identical chimeric polypeptide species, wherein each nucleic acid molecule encodes a chimeric polypeptide species that comprises…” 
which is interpreted as encompassing nucleic acid molecules encoding a population of multiple different chimeric polypeptide species.  
The above interpretation is consistent with the following passage from page 14 of the instant specification:  

    PNG
    media_image1.png
    271
    760
    media_image1.png
    Greyscale
 

Claim 1, line 7, recites “X is an amino acid sequence comprising a variable sequence”, which is accorded the broadest reasonable interpretation in light of the disclosure as encompassing embodiments wherein in addition to X “comprising a variable sequence”, and embodiments wherein X is an amino acid sequence comprising both a variable sequence and a non-variable sequence.  

Claim 7 depends from Claim 6 and recites “wherein each residue of the amino acid sequence of O is independently selected from the list of amino acid residues consisting of Y, F, L, P, D, V, R, Q, S, I, E, G, W, A, H, T, N, K, and M” (emphasis added) which is interpreted as not requiring all 19 of the listed amino acid residues to be present because the broadest reasonable interpretation of the wording presents no such requirement.  
For example, if the phrase recited 
--wherein each wherein each residue of the amino acid sequence of O is 
it clearly does not require all 19 of the amino acid residues to be present.  
And the recitation of “independently selected from” in the claim does not alter the above understanding because “independently” does not connote a requirement for all 19 residues to be present.  Instead, it connotes that the selection of a given residue is ‘independent’ of the selection of another.  

Claim Rejections - 35 USC § 112 – Withdrawn and Maintained
In light of the change in Claim 10 (without indication of “currently amended”) to depend from Claim 9, the previous rejection of Claim 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn. 
In light of the amendment to Claim 9, the previous rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn.
In light of the amendment to Claim 4, the previous rejection of Claims 4-8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is an inadequate written description rejection.
This rejection was previously presented with respect to Claims 1-8 and 10. 
Claim 1 recites "amino acid sequences derived (i) from a polypeptide with peptidyl-prolyl cis/trans isomerase activity (PPIase activity) or (ii) from a polypeptide from the FKBP-fold family” (see lines 8-10).  
The specification and claims do not indicate what distinguishing attributes (beyond that quoted above) are shared by the members of the ‘sequences of (i)’ genus and the ‘sequences of (ii)’genus.  Thus, the scope of the claims includes numerous structural variants, and each genus is highly variant because a significant number of structural differences between genus members is permitted.  Since the disclosure fails to describe the common attributes or characteristics that identify members of each genus, and because each genus is highly variant, the feature of "amino acid sequences derived from a polypeptide with peptidyl-prolyl cis/trans isomerase activity” or “from the FKBP-fold family” alone is insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.
Thus Claim 1 and dependent Claims 2-8 fail to be supported by an adequate written description. 
Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. The protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016.  
Vas-Cath Inc v. Mahurkar, 19USPQ2d 111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.
Furthermore, in The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus by only their functional activity does not provide an adequate written description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus. At section B(1), the court states that "An adequate written description of a DNA...requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
This rejection has been previously presented.
Claims 1-8 and 10 are rejected because Claim 1 recites “amino acid sequences derived (i) from a polypeptide with peptidyl-prolyl cis/trans-isomerase activity (PPiase activity) or (ii) from a polypeptide from the FKBP-fold domain family” (underlining added), which is confusing because it is unclear what amount of chemical modification is permitted by the term "derived" for an amino acid sequence to be within the metes and bounds of the claims.  
For example, would 90% identity still be considered ‘derived from’, as compared to 80%, 50%, 30%, 10%, 2% etc.  Stated differently, at what point would the divergence be so great as to no longer be considered ‘derived from’?  This combined with the lack of any structural requirement in the claims does not permit one of skill in the art to determine the metes and bounds of the claims, which renders them indefinite. 

In addition to the above, Claims 1-10 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection has not been previously presented and is necessitated by current Claim 1.  The inclusion of Claims 2-10 and 16-19 is due to their dependency from Claim 1.
Current Claim 1 recites 
nucleic acid (DNA and/or RNA) molecules encoding a population comprising a multitude of non-identical chimeric polypeptide species, wherein each nucleic acid molecule encodes a chimeric polypeptide species that comprises…” 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, Claim 1 recites the broad recitation “nucleic acid [ ] molecules”, and the claim also recites the parenthetical “(DNA and/or RNA)” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A skilled artisan would recognize that the broader term “nucleic acid [ ] molecule” encompasses nucleic acids other than DNAs and RNAs, such as PNAs (i.e. peptide nucleic acids).  Thus the parenthetical term “(DNA and/or RNA)” creates ambiguity regarding whether “nucleic acid [ ] molecule” is limited to DNA and/or RNA molecules.  
In the interest of advancing prosecution, and without obviating Applicant’s need to address this rejection, Claim 1 is interpreted as reciting --A composition of nucleic acid 

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
This rejection has not been previously presented and is based on the dependency of Claim 10 having changed to depend from Claim 9. 
Current Claim 10 recites “wherein the encoded amino acid sequences of S2 and S1 are fragments of a polypeptide derived from Thermus thermophilus”.  
Claim 9, however, encompasses embodiments comprising “the sequence of SEQ ID NO:4”, which is described in the instant specification as “a Thermus thermophilus SlyD FKBP chimeric polypeptide” (see e.g. pg 6, lines 10-16).  
Thus Claim 10 fails to further limit the subject matter of Claim 9 because SEQ ID NO:4 already comprises S2 and S1 sequences “derived from Thermus thermophilus”.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Applicant Arguments
Applicant’s arguments in the 8/5 Reply regarding the above rejections maintained under 35 U.S.C. 112 have been fully considered with the totality of the record.  They are not persuasive as follows. 
On pages 20-21 of the Reply, Applicant first argues that “the application as filed provides a comprehensive list of representative examples of the claimed genera such that one skilled in the art would readily be able to identify polypeptides that could be suitably used for S2 and S1”.  This is not persuasive because first, there is no support for the disclosed “representative examples” being “comprehensive” of “a polypeptide with peptidyl-prolyl cis/trans isomerase activity (PPIase activity)” and of “a polypeptide from the FKBP-fold family”.  
Second, and contrary to the assertion that a skilled artisan “would be readily be able to identify polypeptides” for use as S2 and S1 in the claims, the instant disclosure provides no description or guidance as to what amino acid sequence(s) are required to satisfy the limitations of “a polypeptide with peptidyl-prolyl cis/trans isomerase activity (PPIase activity)” and “a polypeptide from the FKBP-fold family”.  For example, Rostam et al. (“Peptidyl-prolyl isomerases: Functionality and potential therapeutic targets in cardiovascular disease” Clinical and Experimental Pharmacology and Physiology
Rostam et al. further teach similarities and differences in structure and function between the classes (pg 118, left col.) as follows:
[AltContent: rect]
    PNG
    media_image2.png
    394
    477
    media_image2.png
    Greyscale

The instant application provides no adequate disclosure of which, if any, of the structures taught by Rostam et al. participates in defining the genus of “a polypeptide with peptidyl-prolyl cis/trans isomerase activity (PPIase activity)” as recited in Claim 1.  Additional evidence of an inadequate written description is found in the example of Pin1 (as quoted above), which is taught as only having (conditional) activity on certain phosphorylated targets or substrates, because the instant application fails to disclose what, if any, sequence(s) or structure(s) of Pin1 participate in defining the genus of PPIase activity recited in Claim 1.  
Similarly regarding the genus of “a polypeptide from the FKBP-fold family” as recited in Claim 1, Maruyama et al. (“Archaeal peptidyl prolyl cis-trans isomerases (PPIases) update 2004” Front Biosci. 2004 May 1;9:1680-720; doi: 10.2741/1361) teach the following Figure 5 regarding a “FKBP fold” (see pg 1689):

    PNG
    media_image3.png
    541
    872
    media_image3.png
    Greyscale

The instant application provides no adequate disclosure of which, if any, of the structures taught by Maruyama et al., such as the above elements in yellow,  participates in defining the genus of “a polypeptide from the FKBP-fold family” as recited in Claim 1.  
It is also noted that the claims do not require that the encoded derived from a peptidyl-prolyl cis/trans-isomerase polypeptide must itself have that activity.  Thus the polypeptide could be derived from a fusion protein of a peptidyl-prolyl cis/trans-isomerase and any other polypeptide, e.g. from the portion of the fusion protein that does not encode peptidyl-prolyl cis/trans-isomerase activity.
Thus contrary to Applicant’s assertion, a skilled artisan would not readily identify the polypeptide sequence(s) or structures encompassed by the two genera in Claim 1. 
Applicant next argues that “at least one function of sequences S2 and S1 is to provide a scaffold” and that “the enzymatic activity of the original polypeptide does not need to be preserved in sequence variants.”  This is not persuasive because the argument is based on alleging an adequate written description based on an indefinite term.  Specifically, Applicant’s argument is based on ‘derived from’ in lines 8-10 of Claim 1 as follows:
“S2 and S1 are non-variable and non-overlapping amino acid sequences derived (i) from a polypeptide with peptidyl-prolyl cis/trans-isomerase activity (PPiase activity) or (ii) from a polypeptide from the FKBP-fold domain family” (emphasis added),
where ‘derived from’ is the focus of an indefiniteness rejection above.  
Moreover, the argument logically leads to an interpretation of S2 and S1 as any “non-variable and non-overlapping amino acid sequences” that can be ‘derived from’ parts (i) and (ii) in Claim 1 without limitation other than the ability to act as a “scaffold”.  But Claim does not include use of the term “scaffold”, and so it would be even more ambiguous to the skilled artisan as to the polypeptide sequences encompassed by Claim 1.  
Applicant further “notes that claims 16-19 have been added to provide particular sequences for S2 and S1.”  The Examiner notes that this is consistent with Claims 9-10 and 16-19 as not encompassed by the inadequate written description rejection. 

On page 21, lower half, Applicant argues regarding the indefiniteness rejection based on use of ‘derived from’ as follows:  

    PNG
    media_image4.png
    80
    434
    media_image4.png
    Greyscale

This is not persuasive because the argument fails to comply with 37 CFR 1.111(b).  The argument amounts to a general allegation that the claims define a patentable invention without specifically pointing out the supposed errors in the examiner’s action (i.e. pointing out the specific distinctions believed to render the claims patentable).   

In light of the foregoing, Applicant’s arguments against the maintained rejections are not persuasive.  

Claim Rejections - 35 USC § 102 - Withdrawn
In light of the Declaration under 37 CFR 1.132 of Dr. David Casagloda Vallribera, the previous rejection of Claims 1- 10 under pre-AIA  35 U.S.C. 102(e)(2) as being anticipated by Andres et al. (WO 2012/150320 A1; published in English on 11/8/2012 (the same date as PCT/EP2012/072178 to which the instant application claimed priority) with designation of the US; effectively filed at least as of 5/4/2012) as evidenced by Mattheakis et al. “An in vitro polysome display system for identifying ligands from very large peptide libraries” Proc Natl Acad Sci U S A. 1994 Sep 13; 91(19):9022-6. doi: 10.1073/pnas.91.19.9022. PMID: 7522328; PMCID: PMC44739), both documents cited in IDS filed 8/13/2018) has been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knappe et al. (“Insertion of a Chaperone Domain Converts FKBP12 into a Powerful Catalyst of Protein Folding” J. Mol. Biol., 368(5): 1458-1468, 18 May 2007) in view of Buchanan et al. (WO 2006/072773 A1; published 7/13/2006).
As an initial matter, both documents relate to the recombinant expression of fusion polypeptides as a common field of endeavor. 
Knappe et al. teach the cloning and expression of nucleic acid molecules (see e.g. pg 1465, right col., second full ¶) encoding multiple chimeric polypeptides (SlyD*, SlyD*IF, FKBP12, FKBP12+IF, and MtFKBP17; see e.g. pg 1459, Figure 1(a)) and their use “[t]o measure the catalysis of proline-limited folding [with] the reduced and carboxymethylated form of the S54G/P55N variant of ribonuclease T1 (RCM-T1) as a substrate protein” (see pg 1461, paragraph bridging left and right cols) and in a citrate synthase assay (see pg 1463, left col, first full paragraph).  
More specifically, they teach chimeric polypeptides with alterations in the “insert-in-flap or IF domain” (see amino acid residues in red in Figure 1(a)), which corresponds to Claim 1.  
Regarding Claims 2 and 3, the residues in red include lengths of 13, 57, and 60 (ibid). 
Regarding Claims 4 and 5, the residues in red are flanked on the ends by 3 amino acid residues in magenta (ibid) with sequences.  The sequence “AYG” corresponds to element “U” in Claims 4 and 5, while the sequences “LKF” and “LVF” correspond to element “Z”.  
Regarding Claims 6 and 7, the residues in red do not include cysteine, and so the sequences is composed of a subset of the naturally occurring amino acid residues.   
Knappe et al. do not teach a composition, such as a library or population, of nucleic acids that encode their chimeric polypeptides.  
Buchanan et al. teach a method of using comprising ribosome or polysome display, which “involves construction of nucleic acid libraries , screening for binding, and identification of binding entities of interest . The library is made by synthesizing a DNA pool of diverse sequences that are then transcribed to produce a pool of mRNAs . In vitro translation is used to generate the encoded polypeptides or proteins displayed, and desirable binding interactions are selected using immobilised target antigen” (italics in the original; see e.g. pg 1, lines 8-24).  They further teach that in their method, “a library of genes encoding polypeptide variants may be constructed” (see pg 6, lines 29-30) and that a variant “may be provided within a nucleotide sequence to provide a nucleotide sequence encoding a fusion protein” (see pg 28, line 11, to pg 29, line 5).  
And regarding Claim 8, Buchanan et al. teach “use of HIC [hydrophobic interaction chromatography] for the removal of unfolded and misfolded peptides from a random-sequence library prior to selection” (underlining added; see pgs 9-10, bridging paragraph), which would be understood by the skilled artisan as referring to the preparation and use of a library of random sequences.  
So regarding Claims 1-7, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the cloning and expression method of Knappe et al. by increasing the number and types of nucleic acids encoding their fusion polypeptides to 
Regarding Claim 8, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the cloning and expression method of Knappe et al. and Buchanan et al. as explained above by inserting random sequences, including randomized versions of the red residues taught by Knappe et al., as substitutes in the IF domain, based on the teaching of Buchanan et al., with the reasonable expectation of successfully expanding the method to screen for and identify additional useful sequences without surprising or unexpected results.  And these random, or randomized, sequences would include those with subsets of naturally occurring amino acids and relative amino acid residue frequencies as presented in Claim 8.
Additional rationales for the modifications described above with respect to Claims 1-8 are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (i.e. ribosome display and random or randomized sequences) for another (i.e. bacterial expression and naturally occurring sequences) to obtain predictable results; and simple use of a known technique to improve a similar method in the same way; and simple .  

Claims 9-10 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knappe et al. and Buchanan et al. as applied to claims 1-8 above, and further in view of Low et al. (“Crystal Structure Determination and Functional Characterization of the Metallochaperone SlyD from Thermus thermophilus”; cited in IDS filed 8/13/2018).  
This rejection was previously presented with respect to Claims 9 and 10. 
The teachings of Knappe et al. and Buchanan et al. have been described above.  Knappe et al. further teach that “SlyD is a ubiquitous cytoplasmic protein in prokaryotes, which was originally discovered in Escherichia coli” (see pg 1459, right col., first ¶).  
They do not teach use of amino acid sequences from Thermus themophilus.  
Low et al. teach structure and functional characteristics of the T. thermophilus SlyD metallochaperone (see e.g. title) and provide a sequence alignment of it with other microbial homologs, including E. coli (see pg 377, Fig. 1).  The alignment includes identification of the “IF domain” as residues Val71-Asp 116, which is consistent with Figure 1(a) of Knappe et al. 
With respect to SEQ ID NO:4 as recited in Claim 9, positions 1-63 of T. thermophilus SlyD are identified as ending with the active site residue Y (black bar on top of sequence; see Fig. 1 of Low et al.) at position 63, and are identical to positions 1-63 of instant SEQ ID NO:4.  Additionally, positions 123- 148 are identical to positions 65-90 of instant SEQ ID NO:4 while positions 123-125 correspond to the GQN and GQD sequences at the end of the IF domain identified in Figure 1(a) of Knappe et al.  As a result, a fusion polypeptide comprising instant 
The teachings of Low et al. regarding positions 1-63 of T. thermophilus SlyD, that are identical to positions 1-63 of instant SEQ ID NO:4, and regarding positions 123- 148, that are identical to positions 65-90 of instant SEQ ID NO:4, and regarding positions 123-125 as corresponding to the GQN and GQD sequences, that are at the end of the IF domain identified in Figure 1(a) of Knappe et al., also apply to Claims 16-19.  As a result, a fusion polypeptide of Claims 16-19 comprising amino acids 1-63 of SEQ ID NO:4 for S2 and amino acids 65-90 of SEQ ID NO:4 for S1 would encompass a fusion peptide containing positions 1-63, an insert into the IF domain, and positions 123-125 of Low et al.
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the cloning and expression method of Knappe et al. and Buchanan et al. as explained above by including use of nucleic acids encoding T. thermophilus SlyD of Low et al. as substitutes for the SlyD and FKBP coding sequences of Knappe et al. with the reasonable expectation of successfully expanding the method to screen for and identify additional useful chaperon fusion polypeptides without surprising or unexpected results.  
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple substitution of one known element (i.e. T. thermophilus SlyD sequences of Low et al.) for another (i.e. SlyD and FKBP sequences of Knappe et al.) to obtain predictable results; and simple use of a known technique to expand a similar method in the same way; and simple applying of known techniques to a known method ready for improvement to yield predictable results.  
Response to Applicant Arguments
Applicant’s arguments in the 8/5 Reply (pgs 23-25) regarding the above obviousness rejections have been fully considered with the totality of the record.  They are not persuasive.  
Regarding the first obviousness rejection above, Applicant first argues that “there is no apparent reason for one skilled in the art to modify the reference teachings to arrive at each and every limitation of Applicant’s claimed invention” (pgs 24-25, bridging ¶).  This is not persuasive because as explained in the first statement of rejection above, motivation to combine the cited references and arrive as the claimed invention is provided by the artisan of ordinary skill recognizing the benefits in expanding the method of Knappe et al. based on Buchanan et al. to screen for and identify additional useful fusion polypeptides, and as provided by rationales in accordance with the KSR International decision cited by Applicant, namely that artisan’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element (i.e. ribosome display and random or randomized sequences) for another (i.e. bacterial expression and naturally occurring sequences) to obtain predictable results; and as simple use of a known technique to improve a similar method in the same way; and as the simple application of known techniques to a known method ready for improvement to yield predictable results.  
Applicant next argues that the rejection is based upon “nothing more than hindsight as Buchanan et al. [ ] is completely silent as to providing nucleic acids for encoding chimeric [FKBP12] proteins as is analyzed in Knappe et al.”  This focus on Buchanan et al. is not persuasive because Knappe et al. provide teachings and suggestions regarding nucleic acids 
And with respect to Applicant’s arguments based upon “impermissible hindsight” and “hindsight reasoning” on page 25, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, there is no evidence that the determination set forth in the statement of rejection includes knowledge gleaned only from the applicant's disclosure.
Also on page 25, Applicant presents statements regarding 1) impermissible picking and choosing of teachings in a reference to the exclusion of other parts of the reference and 2) the improper nature of requiring substantial reconstruction and redesign of elements in a reference as well as changing the basic principles of operation of the reference’s teachings.  But those statements are not alleged as applying to the rejection of record, and so are not persuasive.  

On page 26, and regarding the second obviousness rejection above, Applicant first argues that the additional teachings of Low et al. fail to overcome the asserted shortcomings of the rejection as already addressed above.  Because those assertions have been found not persuasive, the instant argument is similarly not persuasive.  
Applicant next argues (again) the use of impermissible hindsight to combine the three cited references.  As explained above, there is no evidence that impermissible hindsight was used and no evidence that the basis of the second obviousness rejection includes knowledge gleaned only from the applicant's disclosure.
Applicant further argues “nothing to suggest combining” the three cited references.  This is not persuasive because as explained in the second statement of rejection above, motivation to combine the three cited references and arrive as the claimed invention is provided by the artisan of ordinary skill recognizing the benefits in expanding the method of Knappe et al. and Buchanan et al. in view of Low et al. to screen for and identify additional useful chaperone fusion polypeptides, and as provided by rationales in accordance with the KSR International decision cited by Applicant, namely that artisan’s recognition of the changes as simple substitution of one known element (i.e. T. thermophilus SlyD sequences of Low et al.) for another (i.e. SlyD and FKBP sequences of Knappe et al.) to obtain predictable results; and as simple use of a known technique to expand a similar method in the same way; and as simple applying of known techniques to a known method ready for improvement to yield predictable results
In light of the foregoing, the obviousness rejections are maintained for the reasons of record. 

Double Patenting– Withdrawn and Maintained and New
In light of the change in Claim 10 (without indication of “currently amended”) to depend from Claim 9, the previous rejection of Claim 10 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,938,340 B2 (hereafter “the ‘340 patent”) in view of Knappe et al. (as cited above) has been withdrawn. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,938,340 B2 (hereafter “the ‘340 patent”) in view of Knappe et al. (as cited above).
This rejection has been previously presented against Claims 1-8 and 10.
The ‘340 patent has common inventors (Vallribera and Schraeml) and a possible common Assignee (F. Hoffmann-La Roche Inc. in the ‘340 patent versus ROCHE DIAGNOSTICS OPERATIONS, INC.) with the instant application. 
The ‘340 presents claim 1 which recites 
“A fusion polypeptide comprising a polypeptide according to formula I
2—S2—X1—S1—COOH      (formula I)
wherein
X1 comprises a random amino acid sequence or an amino acid sequence derived from a first polypeptide,
S2 and S1 are non-overlapping amino acid sequences derived from a second polypeptide, and
— denotes a peptide bond,
wherein the second polypeptide is selected from the group consisting of human FKBP12, Arabidopsis thaliana FKBP13, Thermus thermophilus SlyD, Escherichia coli SlyD and Thermococcus gammatolerans SlyD, and 
wherein X1 is inserted in place of the insert-in-flap-domain (IF-domain) of the second polypeptide; and
wherein X1 is the amino acid sequence of the polypeptide.”
The claim does not encompass a nucleic acid encoding the fusion polypeptide and does not encompass a plurality of such nucleic acids.  
Knappe et al. teach the cloning and expression of nucleic acid molecules (see e.g. pg 1465, right col., second full ¶) encoding multiple chimeric proteins (SlyD*, SlyD*IF, FKBP12, FKBP12+IF, and MtFKBP17; see e.g. pg 1459, Figure 1(a)) and their use “[t]o measure the catalysis of proline-limited folding [with] the reduced and carboxymethylated form of the S54G/P55N variant of ribonuclease T1 (RCM-T1
It would have been obvious to one having ordinary skill in the art at the time of the invention to make and express nucleic acids encoding multiple fusion proteins of claim 1 in the ‘340 patent in the manner of Knappe et al. with the reasonable expectation of successfully producing the fusion proteins without surprising or unexpected results.  Additional rationales for the modification are provided by the skilled person’s recognition of recombinant cloning and expression as an efficient way to produce large amounts of a non-naturally occurring fusion protein (because it cannot be purified from naturally occurring sources) and of de novo chemical synthesis as less efficient than cloning and expression; and of the change to prepare nucleic acids as simple combining of prior art elements according to known methods to yield predictable results.  
The resulting nucleic acids anticipate instant Claims 1-8 and 10, and so Claims 1-8 and 10 are not patentably distinct from claim 1 of the ‘340 patent. 

Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,938,340 B2 (hereafter “the ‘340 patent”) and Knappe et al. (as cited above) as applied to Claims 1-8 above and further in view of Low et al. (as cited above).
This rejection has not been previously presented.
The teachings of the ‘340 patent and Knappe et al. have been described above.  
They do not teach amino acid sequences from instant SEQ ID NO:4.  
The teachings of Low et al. have been describes above.  Re-emphasized are the teachings of Low et al. regarding positions 1-63 of T. thermophilus SlyD, that are identical to 2 and amino acids 65-90 of SEQ ID NO:4 for S1 would encompass a fusion peptide containing positions 1-63, an insert into the IF domain, and positions 123-125 of Low et al.
It would have been obvious to one having ordinary skill in the art at the time of the invention to make and express nucleic acids encoding multiple fusion proteins of claim 1 in the ‘340 patent in the manner of Knappe et al. as explained above to further modify the method by including use of nucleic acids encoding T. thermophilus SlyD of Low et al. as substitutes for the SlyD and FKBP coding sequences of Knappe et al. with the reasonable expectation of successfully expanding the method to screen for and identify additional useful chaperon fusion polypeptides without surprising or unexpected results.  
Additional rationales for the modification are provided by the skilled person’s recognition of recombinant cloning and expression as an efficient way to produce large amounts of a non-naturally occurring fusion protein (because it cannot be purified from naturally occurring sources) and of de novo chemical synthesis as less efficient than cloning and expression; and of the change to prepare nucleic acids as simple combining of prior art elements according to known methods to yield predictable results.  

Response to Applicant Arguments
Applicant’s arguments in the 8/5 Reply regarding the maintained double patenting rejection above have been fully considered with the totality of the record.  They are not persuasive.  
On page 27, Applicant argues as follows:

    PNG
    media_image5.png
    46
    441
    media_image5.png
    Greyscale

A review of the instant record finds no Terminal Disclaimer as having been filed.  A review of the fees paid with the 8/5 Reply shows no Terminal Disclaimer fee.  
Therefore, the rejection is maintained for the reasons of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635